DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yura et al. (PGPub 2018/0233746).
Considering Claim 1, Yura discloses a battery (lithium battery 100 [0013]) comprising a positive electrode (positive electrode 106 [0013]), a negative electrode (negative electrode 108 [0013]), and an electrolyte (electrolyte 107 [0013]), wherein the positive electrode includes a plurality of positive electrode active substance grains (positive electrode comprises a plurality of primary particles [0039] with grain boundaries [0055]). 
Yura discloses that the positive electrode material is made only with starting material powders of Co3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066]. Yura also teaches that the lithium ion conductivity of the primary particles [0055, 0039] is enhanced overall due to a reduction in the number of grain boundaries between primary particles [0055]. The claimed invention states that one or two combined methods (1) and (2), wherein additive elements are limited or excluded in the raw material [0120], and 2, after mixing Li2CO3 and Co3O4, heat treatment is limited to 850 °C or lower or 800 °C or lower as a temperature of about 900 °C starts to induce grain boundaries [0121, 0122], are used in order to provide the claimed grain boundary amounts [0124]. Because Yura discloses two methods of no additive elements and teaches starting material powders of Co3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066], and Yura teaches a reduction in the number of grain boundaries between primary particles [0055], Yura appears to inherently disclose an average number of grain boundaries per one of the positive electrode active substance grains that is less than 0.58. 
	Considering Claim 2, Yura discloses that the positive electrode active substance grains include a lithium transition metal composite oxide having a layered rock salt type structure (positive electrode comprises a plurality of primary particles [0039] with grain boundaries [0055], positive material is layered rock-salt structure with lithium transition metal complex oxide [0040, 0041]). 
	Considering Claim 3, Yura discloses that the lithium transition metal composite oxide includes at least one of a lithium cobalt oxide (lithium cobalt oxide [0041, 0066]). 
	Considering Claim 4, Yura discloses that the lithium transition metal composite oxide includes LiCoO2 [0041, 0066], which reads on claimed Equation (1). 
	Considering Claim 5, Yura discloses that M in Equation (1) includes at least one of aluminum, magnesium, titanium, and combinations thereof (lithium complex oxide may include one or more elements of Al, Mg, Ti [0042]). 
Considering Claim 6, Yura discloses that the positive electrode material is made only with starting material powders of Co3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066]. Yura also teaches that the lithium ion conductivity of the primary particles [0055, 0039] is enhanced overall due to a reduction in the number of grain boundaries between primary particles [0055]. The claimed invention states that one or two combined methods (1) and (2), wherein additive elements are limited or excluded in the raw material [0120], and wherein in the production of LiCoO2, after mixing Li2CO3 and Co3O4, heat treatment is limited to 850 °C or lower or 800 °C or lower as a temperature of about 900 °C starts to induce grain boundaries [0121, 0122], are used in order to provide the claimed grain boundary amounts [0124]. 3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066], and Yura teaches a reduction in the number of grain boundaries between primary particles [0055], Yura appears to inherently disclose an average number of grain boundaries per one of the positive electrode active substance grains that is 0.5 or less. 
	Considering Claim 7, Yura discloses that a potential of the positive electrode in a fully charged state exceeds 4.20 V (vsLi/Li+) (positive electrode charged to 4.2 V [0117], lithium battery [0013]). 
	Considering Claim 8, Yura discloses that the positive electrode active substance grains include a lithium transition metal composite oxide having a layered rock salt type structure (positive electrode comprises a plurality of primary particles [0039] with grain boundaries [0055], positive material is layered rock-salt structure with lithium transition metal complex oxide [0040, 0041]). Yura also teaches that the lithium ion conductivity of the primary particles [0055, 0039] is enhanced overall due to a reduction in the number of grain boundaries between primary particles [0055]. The positive electrode can be charged to 4.2 V in one example [0117] for a lithium battery [0013]. Because Yura appears to teach the same positive electrode active substance and characteristics as the claimed invention, it appears that Yura inherently discloses a potential of the positive electrode in a fully charged state exceeds 4.40 V (vsLi/Li+). 
Considering Claim 9, Yura discloses a plurality of positive electrode active substance grains (positive electrode comprises a plurality of primary particles [0039] with grain boundaries [0055]). 
Yura discloses that the positive electrode material is made only with starting material powders of Co3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066]. Yura also teaches that the lithium ion conductivity of the primary particles [0055, 0039] is enhanced overall due to a reduction in the number of grain boundaries between primary particles [0055]. The claimed invention states that one or two combined methods (1) and (2), wherein additive elements are limited or excluded in the raw material [0120], and wherein in the production of LiCoO2, after mixing Li2CO3 and Co3O4, heat treatment is limited to 850 °C or lower or 800 °C or lower as a temperature of about 900 °C starts to induce grain boundaries [0121, 0122], are used in order to provide the claimed grain boundary amounts [0124]. Because Yura discloses two methods of no additive elements and teaches starting material powders of Co3O4 and Li2CO3 [0066, 2 powder [0066], and Yura teaches a reduction in the number of grain boundaries between primary particles [0055], Yura appears to inherently disclose an average number of grain boundaries per one of the positive electrode active substance grains that is less than 0.58. 
Considering Claim 10, Yura discloses a positive electrode (positive electrode 106 [0013]) comprising a plurality of positive electrode active substance grains (positive electrode comprises a plurality of primary particles [0039] with grain boundaries [0055]). 
Yura discloses that the positive electrode material is made only with starting material powders of Co3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066]. Yura also teaches that the lithium ion conductivity of the primary particles [0055, 0039] is enhanced overall due to a reduction in the number of grain boundaries between primary particles [0055]. The claimed invention states that one or two combined methods (1) and (2), wherein additive elements are limited or excluded in the raw material [0120], and wherein in the production of LiCoO2, after mixing Li2CO3 and Co3O4, heat treatment is limited to 850 °C or lower or 800 °C or lower as a temperature of about 900 °C starts to induce grain boundaries [0121, 0122], are used in order to provide the claimed grain boundary amounts [0124]. Because Yura discloses two methods of no additive elements and teaches starting material powders of Co3O4 and Li2CO3 [0066, 0095] and is heat treated in a temperature range of 500 °C to 900 °C [0066] such as 800 °C [0095] to make LiCoO2 powder [0066], and Yura teaches a reduction in the number of grain boundaries between primary particles [0055], Yura appears to inherently disclose an average number of grain boundaries per one of the positive electrode active substance grains that is less than 0.58.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yura et al. (PGPub 2018/0233746) and further in view of Sugeno et al. (PGPub 2015/0295448).
Considering Claims 11-15, Yura discloses that the positive electrode active substance grains include a lithium transition metal composite oxide having a layered rock salt type structure (positive electrode comprises a plurality of primary particles [0039] with grain boundaries [0055], positive material is layered rock-salt structure with lithium transition metal complex oxide [0040, 0041]). Yura also teaches that the lithium ion conductivity of the primary particles [0055, 0039] is enhanced overall due to a reduction in the number of grain boundaries between primary particles [0055]. However, Yura is silent to a battery pack, a controller, an electric vehicle, a converter, an electric power storage device, and an electronic device. 
Sugeno discloses a battery package including a power storage portion and a control device [Abstract]. The cathode material may include a layered rock-salt structure such as LiCoO2 [0035]. The battery is adapted for use with an electronic device, such as a vehicle [0009]. A power storage module is connected to a controller [0053]. Power of the power storage module is supplied with respect to the load via the controller, which is an inverter circuit of a motor system in an electric automobile [0055]. The controller performs management of recharging or discharging [0095] according to detected temperature 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the positive electrode of Yura with the battery pack, controller, electric vehicle, converter, electric power storage device, and electronic device of Sugeno in order to provide a configuration wherein the secondary batteries can be used as a backup power supply or an automobile power supply [0002] while being able to improve or recover the performance of the secondary battery [0012] even in a low temperature setting [0052]. 
Note to Applicant
It appears that Yura and the combined teachings of Yura and Sugeno do not suggest a positive electrode active substance that has not been pulverized [0067 of Yura]. The Specification teaches a non-pulverized material so as to suppress the generation of grain boundaries [0123]. Such a limitation would appear to overcome the teachings of the cited prior art. Alternatively, evidence linking the requirement of using all methods (1), (2) and (3) [0120-0123] in order to achieve a more limited average number of grain boundaries per positive electrode active substance grain, i.e. 0.23 or less, may also be presented. 
	 
	Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725